In the Supreme Court of Georgia



                                     Decided:    January 19, 2016


      S16Y0079. IN THE MATTER OF NAKATA S. SMITH FITCH.

      PER CURIAM.

      This disciplinary matter is before the Court on the Report and

Recommendation of Special Master Tina Shadix Roddenbery, who recommends

that this Court accept the petition for voluntary discipline of Nakata S. Smith

Fitch (State Bar No. 262068), filed pursuant to Bar Rule 4-227 (c), after the

issuance of a formal complaint, in which she requests a six-month suspension.

This matter was previously before the Court on Smith Fitch’s petition for

voluntary discipline, see In the Matter of Smith Fitch, 295 Ga. 756 (763 SE2d

873) (2014), but this Court rejected the petition because, given Smith Fitch’s

failure to comply with the conditions for reinstatement imposed by this Court

in connection with a previously-imposed suspension, see In the Matter of Smith

Fitch, 289 Ga. 253 (710 SE2d 563) (2011), the suspension, originally for one

year, was still ongoing, so the proposed “additional” discipline in that petition

was not truly a sanction. The Special Master notes that Smith Fitch cannot
complete the Law Practice Management Program assessment required by her

2011 suspension until she is reinstated and she cannot be reinstated as to the

2011 suspension until this disciplinary matter is resolved.

      As set forth in this Court’s 2014 opinion,

      The disciplinary matter now at issue arose out of Smith Fitch’s
      involvement in a conservatorship case beginning in August 2008.
      In November 2008, Smith Fitch filed a petition for letters of
      conservatorship on behalf of a mother and stepfather whose minor
      child received $344,756.77 in life insurance proceeds upon the
      death of the child’s father. The probate court entered a final order
      in May 2009, and in June 2009, Smith Fitch filed the required
      annual return for the estate indicating that she had disbursed
      $20,935.40 from the minor’s estate to herself for legal fees and
      expenses. After reviewing the return, the probate court set a show
      cause hearing for December 2, 2009, to address these
      disbursements. In August 2010, Smith Fitch relocated to New York.
      On September 15, 2010, the court entered an order finding that
      almost 30% of the fees and expenses that Smith Fitch paid herself
      were unreasonable. The court ordered her to reimburse the minor’s
      estate $6,002.50 within 30 days. Smith Fitch appealed that order,
      but the Court of Appeals affirmed it in May 2011—the same month
      that this Court suspended her authorization to practice law for one
      year. Six months later, in November 2011, the probate court held
      Smith Fitch in contempt of court for willfully disobeying the order
      to reimburse the minor’s estate $6,002.50 and for failing to pay
      court costs of $1,260.
295 Ga. at 756-57.

      In her petition for voluntary discipline, Smith Fitch acknowledged that she


                                       2
did not pay the amounts owed until July 2015, although she maintained that she

did not receive notice of the 2011 contempt hearing and that her failure to pay

was because of financial difficulties, which were exacerbated by the illness and

death of her husband during this period. Smith Fitch further acknowledged that,

by her conduct, she violated Rules 1.5 and 8.4 (a) (5) of the Georgia Rules of

Professional Conduct, as set forth in Bar Rule 4-102 (d). The maximum penalty

for a violation of Rule 1.5 is a public reprimand and the maximum penalty for

a violation of Rule 8.4 (a) (5) is disbarment. In mitigation, the special master

notes the financial and emotional strain caused by the illness and death of Smith

Fitch’s husband and that Smith Fitch has been fully cooperative with the

disciplinary proceedings and has expressed genuine remorse for her conduct.

Given that Smith Fitch now has paid the amounts ordered by the probate court

and has complied with the requirements for reinstatement imposed in this

Court’s 2011 opinion by completing an ethics continuing legal education

program and expressing her commitment to completing the Law Practice

Management Program requirement, the Special Master recommends that this

Court accept the suggested discipline of a six-month suspension with conditions

for reinstatement. Neither Smith Fitch nor the State Bar have submitted

                                       3
exceptions to the Special Master’s Report and Recommendation.

      Having reviewed the record, we conclude that acceptance of Smith Fitch’s

petition for voluntary discipline is appropriate. Accordingly, we accept the

petition and direct that Nakata S. Smith Fitch be suspended from the practice of

law in the State of Georgia for six months. At the conclusion of the suspension

imposed in this matter, if Smith Fitch wishes to seek reinstatement, she must

offer proof to the State Bar’s Office of General Counsel that she has completed

all outstanding continuing legal education requirements. If the State Bar agrees

that the conditions have been met, it will submit a notice of compliance to this

Court, and this Court will issue an order granting or denying reinstatement.

Assuming Smith Fitch is reinstated, she further will be required, within six

months of reinstatement, to obtain and implement the recommendations of the

State Bar’s Law Practice Management Program.

      Smith Fitch is reminded of her duties under Bar Rule 4-219 (c).

      Petition for voluntary discipline accepted. Six-month suspension with

conditions for reinstatement. All the Justices concur.




                                       4